Citation Nr: 1309539	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  09-28 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for stomach ulcers, secondary to acquired psychiatric disorder, to include PTSD.  

3.  Entitlement to service connection for hypertension, secondary to diabetes mellitus, type II.  

4.  Entitlement to service connection for peripheral neuropathy of the left leg, secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral neuropathy of the left foot, secondary to diabetes mellitus, type II.  

6.  Entitlement to service connection for peripheral neuropathy of the left hand, to include carpal tunnel syndrome (CTS), secondary to diabetes mellitus, type II.  

7.  Entitlement to an initial increased rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Bill Parker, Jr.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.  

This matter comes before the Board of Veterans on appeal from a June 2008 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which denied, amongst other issues, service connection for PTSD, stomach ulcers, diabetes mellitus, type II, hypertension, peripheral neuropathy of the left leg, left foot, and left hand.  By rating decision of July 2009, service connection for diabetes mellitus, type II, associated with herbicide exposure was granted, and a 20 percent rating, was awarded, effective May 2006.  He filed an appropriate notice of disagreement (NOD) that same month.  However, no statement of the case (SOC) regarding this matter has been furnished to the Veteran.  As such, the claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on the issue.  Manlincon v. West, 12 Vet.App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet.App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet.App. 124, 130 (1996).  

The Veteran has claimed service connection for PTSD.  The Board has determined that case law indicated that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet.App. 1, 5-6 (2009).  This is also borne out in his claim for service connection for peripheral neuropathy of the left hand.  Given the holding in Clemons, and the evidence that shows that the Veteran had also been diagnosed with depression, the Board has recharacterized the issue on appeal, as reflected on the title page.  Additionally, as the Veteran has been diagnosed with CTS with symptomatology raised by his peripheral neuropathy of the left hand claim, the Board has also recharacterized that issue as reflected on the title page.  

The issues of an initial increased rating for diabetes mellitus, type II, and service connection for an acquired psychiatric disorder to include PTSD, stomach ulcers, hypertension, and peripheral neuropathy of the left hand to include CTS, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The competent and credible evidence fails to show that the Veteran's hypertension is due to service or due to, caused by, or aggravated by his service-connected diabetes mellitus, type II.  

2.The competent and credible evidence fails to establish a diagnosis of diabetic peripheral neuropathy of the left leg and left foot at any time during the appeals period.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, nor is it secondary to service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).  


2.  Diabetic peripheral neuropathy of the left leg and left foot was not incurred in or aggravated by service, nor are they secondary to service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet.App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.  

The VCAA duty to notify was satisfied by way of  September 2007 and September 2010 letters sent to the Veteran.  The letters fully addressed all notice elements in these matters.  They informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  The RO effectively satisfied the notice requirements with respect to the issues on appeal.  

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The RO associated the Veteran's service treatment records, VA treatment records, and private medical statements with the claims file.  No outstanding evidence has been identified.  

The Veteran underwent VA examinations in June 2009 and April 2012 in connection with his claims. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).  The examinations were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinions stated, relying on and citing to the records reviewed.  

The Board also notes that the Veteran had applied for Social Security Insurance (SSI) Disability Benefits.  

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Federal Circuit noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Federal Circuit also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  

Here, as discussed, the Veteran applied for SSI disability benefits.  Moreover, as to the claims being decided on appeal, these SSA records are not of pertinent relevance.  Records from the SSA were records that for the most part, were already associated with the claims folder.  

The Veteran was offered a Board hearing which he initially requested, and later withdrew.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet.App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002).   


Service Connection 

The Veteran asserts that service connection is warranted for hypertension, diabetic peripheral neuropathy of the left leg, and the left foot, claimed as due to his service-connected diabetes mellitus, type II. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2012).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2012).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet.App. 110, 111 (2002); Caluza v. Brown, 7 Vet.App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a)  (2010); see also Allen v. Brown, 7 Vet.App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310 , VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a) (2012). 

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet.App. 509, 512 (1998).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2012).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Service treatment records are devoid of findings, treatment, or diagnosis for hypertension or diabetic peripheral neuropathy.  There is also no evidence of diabetic peripheral neuropathy of the left leg or foot after service.  Moreover, and of much greater import, there was no evidence of diabetic peripheral neuropathy of the left leg and foot at any time during the appellate period. 

The Veteran underwent a VA compensation and pension examination in November 2008 for diabetes mellitus, type II.  There was a complaint by the Veteran pain in his left foot.  However, no findings of paresthesia or peripheral neuropathy was observed in the left foot or leg.  

The Veteran underwent a VA compensation and pension examination in June 2009 for diabetes mellitus, type II.  He stated that he was diagnosed with diabetes mellitus in the early 1970's, the exact age or year of onset was not known.  He related that he was not aware of any diagnosis of peripheral neuropathy.  He denied numbness, tingling, or burning sensation of the feet.  Sensory examination showed that in the lower extremities, the sensation with touch and pain was normal.  With monofilament, he was sensitive with 5 out of 5 sites on both of his feet.  The pertinent diagnosis was that there was no evidence of peripheral neuropathy.   

The Veteran underwent a VA compensation and pension examination in April 2012 for diabetes mellitus, type II and peripheral neuropathy.  The Veteran denied any symptoms of the left lower extremity of diabetic neuropathy.  

As to his hypertension, the Veteran indicated that he was unable to recall the specific date of onset of his diabetes mellitus, type II or his hypertension.  The examiner stated that it was likely that the diabetes mellitus, type II and hypertension were diagnosed in proximately the same time frame in the mid 1990's.  On review of the recent lab work, specifically the Veteran's renal function, the examiner stated there was no evidence of renal impairment.  The Veteran's hypertension was found to be essential, with no evidence of diabetic nephropathy.  

Throughout the claims file, there was many records in the 2000's indicating the Veteran had both hypertension and diabetes mellitus, type II.  The Veteran's kidney function has been found to be fine on all occasions.  The records show that he had kidney stones on occasion, but no renal dysfunction has been shown.  VA outpatient records in July 2007 indicated that the Veteran had hypertension at that time for 30 years.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet.App. 141 (1992) (Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  

The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet.App. 319, 321 (2007) . In this case, however, there is no medical evidence of diabetic neuropathy of the left leg or left foot  at any time during the period under appellate review.  The evidence of record has shown that the Veteran has not had diabetic neuropathy at any time during the appeals period or in service.  

Absent the Veteran's personal statements, there is no evidence that he currently suffers from a diabetic neuropathy condition of the left foot or leg.  The Board notes that the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Although the Veteran is competent to describe tingling, pain, and numbness problems, he is not competent to diagnose himself as having diabetic neuropathy.  Diabetic neuropathy is not the type of disorder that can be diagnosed by unique and readily identifiable features.  It does not involve a simple identification that a layperson is competent to make.  Clinical testing by a physician or VA examiner is necessary.  Again, there is not a scintilla of evidence to support the diagnosis of diabetic neuropathy of the left leg or foot.  The Veteran's unsubstantiated statements regarding his claim that he had diabetic neuropathy is found to lack competency.  Of most import, he has indicated during his most recent examinations, that he does not have the symptoms of peripheral neuropathy in his left leg or foot.  

Thus, since the evidence does not show that he presently has diabetic peripheral neuropathy of the left leg or foot, there is no basis upon which to grant service connection on a direct, presumptive, or secondary basis.  Service connection for diabetic peripheral neuropathy of the left leg or left foot is not warranted.  

As for the Veteran's claim for hypertension, secondary to service-connected diabetes mellitus, type II, that claim must also fail.  

Service treatment records are devoid of findings, treatment, or diagnosis for right hypertension.  Indeed, the Veteran reports that his hypertension had its onset after service although he is not clear of the onset date.  There is also no evidence establishing an etiological link between the Veteran's active service and his hypertension.  Entitlement to service connection for hypertension on a direct basis (38 C.F.R. § 3.303 ) or presumptive basis (38 C.F.R. §§ 3.307, 3.309) is therefore not warranted.  

The Veteran does not argue the contrary.  Rather, as specified in his claim, he asserts that he has hypertension due to his service-connected diabetes mellitus, type II.  

As detailed above, in order to establish service connection for a claimed disability on a secondary basis, there must be: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service- connected disease or injury and the current disability.  See Wallin, supra. 

With respect to Wallin element (1), the record is clear that the Veteran has hypertension.  As to Wallin element (2),  the Veteran does have a service-connected disability, diabetes mellitus, type II.  The Veteran claims that this is the cause of his hypertension.  

However, as to Wallin element (3), the preponderance of the evidence is against the findings that the Veteran's hypertension is related to a service-connected disability.  Although it is not clear from the record when he was diagnosed with either diabetes mellitus, type II or hypertension, it appears that both disabilities were diagnosed in close proximity to each other.  In July 2007, VA outpatient treatment records indicate that the Veteran had hypertension for 30 years.  The Veteran also reported during a VA examination in June 2009, that he did not know the exact date, but his diabetes mellitus, type II was diagnosed in the early 1970's.  This indicates that both disabilities were diagnosed in the 1970's.  However, of more import is that the Veteran has had no kidney function problems and in fact, his kidney function has been noted to be good on several occasions.  Additionally, during an April 2012 VA examination report, the examiner stated that recent lab work indicated there was no evidence of renal impairment.  The Veteran's hypertension was found to be essential with no evidence of diabetic nephropathy.  In light of these findings, the examiner opined that it is less likely as not that the Veteran's essential hypertension was caused by, a result of, secondary to, proximately due to or aggravated by his service-connected diabetes mellitus, type II.  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997); Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet.App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of active service experiences.  Wood v. Derwinski, 1 Vet.App. 190 (1991).  

As indicated above, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki.  Although the Veteran is competent to report that he noticed/observed/experienced symptoms related to hypertension (headaches, dizziness, etc...) after his service-connected diabetes mellitus, type II started, the Board must still weigh his lay statements against the medical evidence of record. Layno v. Brown, 6 Vet. App. at 465  . 

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because hypertension is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his hypertension is found to lack competency. 

The Veteran's lay opinion is also outweighed by the VA April 2012 professional opinion.  That examination included a physical examination of the Veteran, a review of the record, and provided a rationale for the negative findings.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Clearly, the medical opinion of a physician outweighs that of the Veteran.  Guerrieri v. Brown, 4 Vet.App. 467, 470-71 (1993) (an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached). 

Thus, as a nexus between the Veteran's claimed hypertension and his service-connected diabetes mellitus, type II has not been established, either through medical evidence or his statements, Wallin element (3), medical nexus, has not been satisfied, and the claim fails on this basis. 

For the foregoing reasons, service connection for hypertension secondary to service-connected diabetes mellitus, type II is denied.  


   
ORDER

Service connection for hypertension, secondary to service-connected diabetes mellitus, type II is denied.  

Service connection for peripheral neuropathy of the left leg is denied.  

Service connection for peripheral neuropathy of the left foot is denied.  


REMAND

The Veteran asserts that he warrants service connection for PTSD based upon service incurrence.  He also maintains that he has stomach ulcers secondary to his PTSD.  He also states that he has peripheral neuropathy of the left hand, secondary to his service-connected diabetes mellitus, type II.  Finally, he has maintained that his service-connected diabetes mellitus, type II is more severe than the current evaluation reflects.  

The Veteran claims PTSD as a result of his service in Korea on the DMZ.  He underwent a VA psychiatric examination in April 2012.  During that examination, the examiner indicated that the Veteran had not been diagnosed with PTSD, his only psychiatric diagnosis was depression, diagnosed by his treating VA psychiatrist.  He stated that there was no PTSD diagnosis and he was unable to diagnose PTSD.  The VA examiner also stated that due to the results of objective psychological testing completed during his examination, the Veteran exaggerated or even fabricated some symptoms.  He also stated that he was unable to assert depressive symptoms for which the Veteran was treated are as likely as not caused by his military service.  He gave no rationale for those findings.  

At the outset, it is important to note that the VA examiner states that the Veteran is treated by a VA examiner for depression.  No records of psychiatric treatment of the Veteran by VA for any psychiatric disability are associated with the claims folder.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet.App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet.App. 611, 613 (1992).  Those treatment records should be obtained and associated with the claims folder.  

Further, the VA examiner stated that he was unable to diagnose PTSD based on exaggerated or fabricated symptoms reported on an objective psychological testing.  However, the examiner did not indicate the testing or relate the findings related thereto.  He also indicated that he was unable to asset that depressive symptoms were related to service.  However, he gave no rationale for these findings.  The VA examination report does not contain sufficient detail and is considered inadequate for rating purposes.  See 38 C.F.R. § 4.2 (2012).  

The Veteran's additional claim for entitlement to service connection for stomach ulcers is contingent, in part or in whole, on the outcome of the claim for entitlement to service connection for PTSD and /or an acquired psychiatric disorder.  See Tyrues v. Shinseki, 23 Vet.App. 166, 178 (2009) (if a matter on appeal is inextricably intertwined with an issue or claim still pending before VA, the claim generally will be remanded for further adjudication, as appropriate, with the other 'inextricably intertwined' matters still being adjudicated).  The claim for service connection for stomach ulcers is therefore remanded to the RO/AMC pending further development of the Veteran's claim for an acquired psychiatric disorder, to include PTSD and depressive disorder.  

Further, the Veteran claims that he has peripheral neuropathy of the left hand, secondary to his service-connected diabetes mellitus, type II.  The Veteran underwent examination by VA in June 2009 and April 2012 for his claimed peripheral neuropathy of the left hand.  The June 2009 VA examination indicates there is no evidence of peripheral neuropathy, but does indicate that the Veteran has bilateral carpal tunnel syndrome (CTS).  Although he does not give the etiology of the CTS, he does indicate that the medical literature shows higher incidences of CTS in diabetic patients.  The April 2012 VA examiner also indicates findings consistent with CTS symptoms of the left hand only.  Although peripheral neuropathy is not diagnosed, the Veteran is asserting symptomatology that may be consistent with CTS, that could be related to his diabetes mellitus, type II.  See Clemons.  As such, the Veteran should be provided additional examination to determine whether his diagnosed CTS is secondary to his service-connected diabetes mellitus, type II.  

Finally, in July 2009, service connection for diabetes mellitus, type II, associated with herbicide exposure was granted, and a 20 percent rating, was awarded, effective May 2006.  The Veteran filed an appropriate NOD to the rating granted that same month.  However, no SOC regarding this matter has been furnished to the Veteran.  As such, the claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on the issue.  Manlincon v. West, 12 Vet.App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet.App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet.App. 124, 130 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all VA psychiatric outpatient treatment records from 2007 to the present and associate those records with the claims folder.  

2.  Thereafter, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of his claimed PTSD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, to include previously mentioned VA psychiatric treatment reports, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event.  

The VA examiner should specifically determine whether the Veteran has a claimed stressor that has been verified or is related to fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. If the stressor is not related to "fear of hostile military or terrorist activity," the stressor must be verified prior to an examination of the Veteran. 

In rendering such determination, the examiner is instructed that the Veteran alleges that he was exposed to fire and mortar attacks and, generally, experienced a constant state of fear while serving on the DMZ in Korea.  

If an acquired psychiatric disability other than PTSD is diagnosed, e.g., depressive disorder, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the psychiatric condition had its onset in- service or is otherwise causally related to the Veteran's service. 

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  The Veteran should be afforded a VA neurological examination.  All indicated studies should be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should then opine whether it is at least as likely as not (50 percent probability or not) whether the Veteran has a neuropathy of the left hand and/or to include CTS which is due to, caused by, or aggravated by his service-connected diabetes mellitus, type II.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  In regard to the issue of entitlement for an initial increased rating for diabetes mellitus, type II disability, the Veteran and his representative MUST be furnished a SOC that addresses all pertinent evidence, laws and regulations relevant to this claim in compliance with the holding in Manlincon v. West as discussed above, and in accordance with 38 C.F.R. § 19.29 , unless the matter is resolved by granting the benefits sought, or the withdrawal of the Veteran's NOD.  If the Veteran perfects an appeal by timely submitting a substantive appeal (VA Form 9), the matter should be returned to the Board for further appellate review.  

5.  Following completion of the above, the claims should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. The claims should be returned to the Board as warranted.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The issue of service connection for stomach ulcers, secondary to PTSD or an acquired psychiatric disorder is held in abeyance until the resolution of the issue of service connection for an acquired psychiatric disorder to include PTSD is resolved.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


